Citation Nr: 1500109	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-25 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial disability evaluation for bilateral hearing loss, currently assigned a 10 percent rating from September 23, 2011 and a 20 percent rating from July 12, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran had active service from September 1965 to October 1968.
This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that a higher evaluation is warranted for his bilateral hearing loss.  After reviewing the file, it appears that the Veteran received a hearing test on October 3, 2011 at the VA Medical Center in Columbia, South Carolina that was conducted by M.B., a VA audiologist.  Although the October 3, 2011 treatment record is included in the claims file, the audiogram associated with this treatment is not.  The October 2011 record notes that the audiogram results could be viewed by selecting the "tools" menu and by selecting "audiogram display" in CPRS.  The Board does not have access to this record.  The Veteran has referred to this specific hearing test on several occasions as evidence of why his evaluation for bilateral hearing loss should be higher.  Specifically, the Veteran noted that the audiologist found severe hearing loss.  For these reasons, the Board finds this hearing test is highly probative evidence and should be obtained before adjudicating the Veteran's claim.  Furthermore, VA has a duty to obtain all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the VA Medical Center in Columbia, South Carolina from July 2013.

2.  Obtain the audiogram associated with the October 3, 2011 VA treatment record conducted by M.B., audiologist, at the VA Medical Center in Columbia, South Carolina.  The October 3, 2011 record notes that the audiogram results could be viewed by selecting the "tools" menu and by selecting "audiogram display" in CPRS.  

3.  If, but only if, the foregoing records cannot be obtained and associated with the claims file, provide the Veteran with a VA audiology examination for the purpose of obtaining a measure of his hearing acuity in accordance with the provisions of 38 CFR § 3.385 (2014).  All results of the examination should be associated with the claims file.  The examiner should also be asked to provide an assessment of the functional impairment to the Veteran caused by his bilateral hearing disability.  A rationale for any opinion should be provided.  

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




